Title: To James Madison from Benjamin Stephenson and Edward Hempstead, 1 October 1816
From: Stephenson, Benjamin,Hempstead, Edward
To: Madison, James


        
          
            Sir,
            Edwardsvill Oct 1st. 1816
          
          A vacancy having been occasioned in the office of Secretary of the Illinois Territory by the resignation of the last incumbent, and Daniel P. Cook Esqr. being a candidate for that appointment, I have thought proper to address you on the subject of his qualifications, and in so doing I feel no hesitation in recommending him as a Gentleman of every necessary qualification to discharge the duties of that office, or any other, the duties of which not being more arduous and difficult than those of Secretary and I am free to express an entire confidence in his integrity & fidelity and believe him wort[h]y of honorable patronage. I have the honor to remain Sir Your Obt. Sert
          
            B. Stephenson
          
        
        
          
            October 1. 1816
          
          I am well acquainted with Daniel P. Cook Esqr. and can recommend him as a Gentleman of talents, information, respectability and Integrity, and whose political Sentiments are decidedly Republican.
          
            E Hempstead
          
        
       